DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (US 2008/0297842 A1).

With respect Claim 1, Asai’842 shows an image forming apparatus (Figure 1 Printer 1) comprising: 
a processor programmed to receive a print job in which setting information is incorporated as part of print data (paragraph [0033] print data includes print settings), the setting information indicating print settings for printing the print data (paragraph [0028] various settings such as a size of the recording sheet, the number of copies, a setting or watermark printing, N-up (i.e., a collective printing for arranging reduced images for N pages on one side of a recording sheet) and the like can be made); and 
control printing according to the print settings indicated by the setting information incorporated in the print data of the print job (Paragraph [0027] control unit 10 controlling the printer, paragraph [0042]-[0044] shows print data includes print settings transmitted to printer the printer acts according to the settings).
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 2008/0297842 A1) in view of Oda (US 2007/0019222 A1).

With respect Claim 2, Asai’842 fails to shows an image forming apparatus wherein the setting information is a matrix two-dimensional code.  
Oda’222 shows an image forming apparatus wherein the setting information is a matrix two-dimensional code (paragraphs [0099]-[0100] print data including the specific character string information describing the QR code, printer driver in computer converts the specific character string in the document print data to the QR code, and transmits the document print data containing the QR code to the printer 20).  

With respect Claim 6, the combination of Asai’842 and Oda’222 shows an image forming apparatus, wherein the setting information is added as an annotation to an existing page of a document represented by the print data (in Oda’222: Figure 3 inserting position element 334).  
With respect to Claim 9, arguments analogous to those presented for claim 1, are applicable.

With respect Claim 11, Asai’842 shows an image forming apparatus (Figure 1 Printer 1) comprising: 
a processor programmed to -3-Application No. 16/554,809 receive a print job in which setting information is incorporated as part of print data (paragraph [0033] print data includes print settings), the setting information indicating print settings for printing the print data (paragraph [0028] various settings such as a size of the recording sheet, the number of copies, a setting or watermark printing, N-up (i.e., a collective printing for arranging reduced images for N pages on one side of a recording sheet) and the like can be made); and 
control printing of the print job according to the print settings indicated by the setting information incorporated in the print data of the print job (Paragraph [0027] control unit 10 controlling the printer, paragraph [0042]-[0044] shows print data includes print settings transmitted to printer the printer acts according to the settings) [ ]. 
Asai’842 shows control printing of job without printing the setting information, wherein the setting information is a matrix two-dimensional code.
Oda’222 shows control printing of job without printing the setting information (Figure 18 S1810 analyzing received print data S1811 QR code region information imparted: NO, S1813-S1814 print the print data), wherein the setting information is a matrix two-dimensional code (paragraphs [0099]-[0100] print data including the specific character string information describing the QR code, printer driver in computer converts the specific character string in the document print data to the QR code, and transmits the document print data containing the QR code to the printer 20).
.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 2008/0297842 A1) in view of Oda (US 2007/0019222 A1) in view of Kessels (US 2017/0228200 A1).

With respect Claim 3, the combination of Asai’842 and Oda’222 does not show an image forming apparatus wherein the two-dimensional code is added to another page added to a document represented by the print data.  
Kessels’200 shows an image forming apparatus wherein the two-dimensional code is added to another page added to a document represented by the print data (Paragraph [0016] the digital adornment may be added in the form of an additional banner page, Figure 6 Adornments tab).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Asai’842 and Oda’222 to include the two-dimensional code is added to another page added to a document represented by the print data method taught by Kessels’200. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to customize the position of a desired adornment/QR code to be added.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 2008/0297842 A1) in view of Oda (US 2007/0019222 A1) in view of Kessels (US 2017/0228200 A1) further in view of Nakahara (US 2011/0273743 A1).
With respect Claim 4, the combination of Asai’842, Oda’222 and Kessels’200 do not show shows an image forming apparatus wherein the processor is programmed to delete the other page after reading the setting information.
Nakahara ‘743 shows an image forming apparatus wherein the processor is programmed to delete the other page after reading the setting (Figure 3 S8 when all print setting data is received/read in S9 deleting data not specified as print target in paragraphs [0050] and [0056]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Asai’842 and Oda’222 to include delete the other page after reading the setting information method taught by Nakahara ‘743. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to avoid unnecessary data.

With respect Claim 5, Asai’842, Oda’222, Kessels’200 and Nakahara ‘743 shows an image forming apparatus wherein the processor is programmed to cause the print data to print after deleting the other page (Figure 3 S8 when all print setting data is received/read in S9 deleting data not specified as print target in paragraphs [0050] and [0056], (the other page being the page with the digital adornment as shown previously in Kessels’200)).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 2008/0297842 A1) in view of Oda (US 2007/0019222 A1) in view of Nakahara (US 2011/0273743 A1).
With respect Claim 7, Asai’842 and Oda’222, does not show an image forming apparatus wherein the processor is programmed to delete the annotation after reading the setting information.  
Nakahara ‘743 shows an image forming apparatus wherein the processor is programmed to delete the annotation after reading the setting information (Figure 3 S8 when all print setting data is received/read in S9 deleting data not specified as print target in paragraphs [0050] and [0056]).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Asai’842 and Oda’222 to include delete the other page after reading the setting information method taught by Nakahara ‘743. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to avoid unnecessary data.
With respect Claim 8, Asai’842, Oda’222 and Nakahara ‘743 shows an image forming apparatus wherein the processor is programmed to cause the print data to print after deleting the annotation (Figure 3 S8 when all print setting data is received/read in S9 deleting data not specified as print target in paragraphs [0050] and [0056]).  

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 2008/0297842 A1) in view of Oda (US 2007/0019222 A1) in view of Maeda (US 2017/0085730 A1).

With respect Claim 10, Asai’842 and Oda’222 do not specifically shows an image forming system comprising: the image forming apparatus according; a server that accepts a print job instructing functions that are more limited than functions executable by the image forming apparatus, and does not accept a print job instructing functions other than the limited functions; and a user terminal that receives print settings for printing print data, and causes the server to accept a print job in which print settings for causing the image forming apparatus to execute functions other than the limited functions are incorporated as part of the print data.  
Maeda’730 shows an image forming system comprising: the image forming apparatus according (figure 1 MFP 103); a server (server 105) that accepts a print job instructing functions that are more limited than functions executable by the image forming apparatus, and does not accept (paragraph [0068] and [0095] accepting jobs with copy, print functions); and a user terminal that receives print settings for printing print data, and causes the server to accept a print job in which print settings for causing the image forming apparatus to execute functions other than the limited functions are incorporated as part of the print data (paragraph [0095], having limited functions available for settings based on the user using the device).  

At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Asai’842 and Oda’222 to include the server that accepts a print job instructing functions that are more limited than functions executable by the image forming apparatus, and does not accept a print job instructing functions other than the limited functions; and the user terminal that receives print settings for printing print data, and causes server to accept a print job in which print settings for causing the image forming apparatus to execute functions other than the limited functions are incorporated as part of the print data method taught by Maeda. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shiohara (US 2019/0286402 A1) in paragraphs [0051] shows before printing allowing the user to correct and edit print settings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675